DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Sarah Fredrick on 1/12/2022.

The application has been amended as follows: 
CLAIMS
Claims 5, 7-11, 17, and 20-23 have been amended as follows.

5. (Currently Amended) The method according to claim 1, wherein 
before the determining that the imaging mode switches from the third imaging mode to the        
fourth imaging mode, the method further comprises:
              searching for the image of the target object by using a fourth feature template in the third imaging mode; 
after the searching for the image of the target object according to the third feature template in


determining that the imaging mode switches from [[a]] the fourth imaging mode to a fifth imaging mode, wherein an exposure in the fifth imaging mode is different from the exposure in the third imaging mode, and the fifth imaging mode and the third imaging mode are modes on a same camera;
making luminance adjustment to the fourth feature template to obtain a fifth feature template, and searching for the image of the target object by using the fifth feature template in the fifth imaging mode.

7. (Currently Amended) The method according to claim 6, wherein the making, according to luminance information of the image of the target object in the third imaging mode and the luminance information of the image of the target object in the fifth imaging mode, the luminance adjustment to the fourth feature template to obtain the fifth feature template comprises:
making the luminance adjustment to the fourth feature template to obtain the fifth feature template according to the following information:
statistics information of light intensity of pixels of the image of the target object in the third imaging mode and statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode.

8. (Currently Amended) The method according to claim 7, wherein the making the luminance adjustment to the fourth feature template to obtain the fifth feature template according to the following information: the statistics information of light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode comprises:

the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made according to the statistics information of light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode, wherein the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made is the same as the statistics information of light intensity of pixels of the image of the target object in the third imaging mode;
making luminance adjustment to the fourth feature template to obtain the fifth feature template according to corresponding relationship between light intensity of pixels of the image of the target object in the third imaging mode and light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made.

9. (Currently Amended) The method according to claim 8, wherein the determining corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made according to the statistics information of light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode, wherein the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made is the same as the statistics information of light intensity of pixels of the image of the target object in the third imaging mode comprises:
determining corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object 
a mean value of the light intensity of pixels of the image of the target object in the third imaging mode and a mean value of the light intensity of pixels of the image of the target object in the fifth imaging mode, and
variance of the light intensity of pixels of the image of the target object in the third imaging mode and variance of the light intensity of pixels of the image of the target object in the fifth imaging mode; and
wherein the mean value of light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made is the same as the mean value of the light intensity of pixels of the image of the target object in the third imaging mode, and the variance of the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made is the same as the variance of the light intensity of pixels of the image of the target object in the third imaging mode.

10. (Currently Amended) The method according to claim 8, wherein the determining corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made according to the statistics information of light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode comprises:
determining, according to the statistics information of light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of light intensity of pixels of D[i] of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made:
D[i] = (i – M2) *             
                
                    
                        V
                        3
                    
                    
                        V
                        2
                    
                
            
         + M3;
wherein M2 is [[a]] the mean value of the light intensity of pixels of the image of the target object in the third imaging mode, M3 is [[a]] the mean value of the light intensity of pixels of the image of the target object in the fifth imaging mode, V2 is variance of the light intensity of pixels of the image of the target object in the third imaging mode, V3 is variance of the light intensity of pixels of the image of the target object in the fifth imaging mode, i is the light intensity of pixels of the image of the target object in the third imaging mode.

11. (Currently Amended) The method according to claim 10, wherein the making the luminance adjustment to the fourth feature template to obtain the fifth feature template according to corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made comprises:
making, according to the corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made, the luminance adjustment to the fourth feature template to obtain light intensity L’(x, y) of pixels of the fifth feature template:
L’(x, y) = D[L(x, y)]
wherein L(x, y) is the light intensity of pixels of the fourth feature template, D[i] is the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance i is the light intensity of pixels of the image of the target object in the third imaging mode.

17. (Currently Amended) The apparatus according to claim 13, wherein the processor is further configured to: 
search for the image of the target object by using a fourth feature template in the third imaging mode; 
determine that the imaging mode switches from [[a]] the fourth imaging mode to a fifth imaging mode, wherein [[the]] an exposure in the fifth imaging mode is different from [[the]] an exposure in the third imaging mode, 
and the fifth imaging mode and the third imaging mode are modes on a same camera;
make luminance adjustment to the fourth feature template to obtain a fifth feature template; and
search for the image of the target object by using the fifth feature template in the fifth imaging mode.

20. (Currently Amended) The apparatus according to claim 19, wherein the processor is specifically configured to
determine corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made according to the statistics information of the light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of the light intensity of pixels of the image of the target object in the fifth imaging mode, wherein the statistics information of light intensity of pixels of the image of the target the statistics information of the light intensity of pixels of the image of the target object in the third imaging mode; and
make the luminance adjustment to the fourth feature template to obtain the fifth feature template according to corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made.

21. (Currently Amended) The apparatus according to claim 20, wherein the processor is specifically configured to determine corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made according to the following information:
a mean value of the light intensity of pixels of the image of the target object in the third imaging mode and a mean value of the light intensity of pixels of the image of the target object in the fifth imaging mode, and
variance of the light intensity of pixels of the image of the target object in the third imaging mode and variance of the light intensity of pixels of the image of the target object in the fifth imaging mode; and
wherein the mean value of the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made is the same as the mean value of the light intensity of pixels of the image of the target object in the third imaging mode, and the variance of the light intensity of pixels of the image of the target object in the fifth imaging mode to which the the light intensity of pixels of the image of the target object in the third imaging mode.

22. (Currently Amended) The apparatus according to claim 20, wherein the processor is specifically configured to determine, according to the statistics information of light intensity of pixels of the image of the target object in the third imaging mode and the statistics information of light intensity of pixels of the image of the target object in the fifth imaging mode, the light intensity D[i] of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made: 
	D[i] = (i – M2) *             
                
                    
                        V
                        3
                    
                    
                        V
                        2
                    
                
            
         + M3;
wherein M2 is a mean value of the light intensity of pixels of the image of the target object in the third imaging mode, M3 is a mean value of the light intensity of pixels of the image of the target object in the fifth imaging mode, V2 is variance of the light intensity of pixels of the image of the target object in the third imaging mode, V3 is variance of the light intensity of pixels of the image of the target object in the fifth imaging mode, i is the light intensity of pixels of the image of the target object in the third imaging mode.

23. (Currently Amended) The apparatus according to claim 22, wherein the processor is specifically configured to make, according to the corresponding relationship between the light intensity of pixels of the image of the target object in the third imaging mode and the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made, the luminance adjustment to the fourth feature template to obtain light intensity L’(x, y) of pixels of the fifth feature template:
 				L’(x,y) = D[L(x, y)] 
the light intensity of pixels of the fourth feature template, D[i] is the light intensity of pixels of the image of the target object in the fifth imaging mode to which the luminance adjustment is made, i is the light intensity of pixels of the image of the target object in the third imaging mode. 


Reasons for Allowance
Claims 1-2, 4-14, 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the prior art of the record fails to show or fairly suggest an apparatus for focusing, comprising a processor coupled to a storage, wherein the processor is configured to:
determine that a distance in depth between the target object and a background is more than or equal to a first threshold, and search for the image of the target object according to the depth information of the target object, in combination with other claim limitations.

Regarding claim 1, claim 1 is a method claim corresponds to apparatus claim 13; therefore, claim 1is allowed for the same reason given in claim 13.
Claims 2, 4-12, 24-25 are allowed as being dependent from claim 1.
Claims 14, 16-23 are allowed as being dependent from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          1/12/2022